Gibbons, J.P.,
dissents and votes to affirm the order, with the following memorandum: In this case a young couple, happily married for over four years, has sought, perhaps with youthful inexperience but with ample enthusiasm and considerable expense, custody of their own child. Except for the quite understandable faltering of the natural mother, under what had to have been enormous pressure for a 15 year old, the natural parents have diligently pursued all reasonable approaches to obtain custody of their baby. Moreover, a substantial question of constitutional dimensions is presented concerning the due process rights of the father. For the reasons set forth in the decision of Judge Delin, the Acting Surrogate of Nassau County, I vote to affirm.